                                                            lJSDCSDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                X
                                                                 -----,,.-----,.--
                                                            DATE FILED: ·~ / ~ ~/~

UNITED STATES OF AMERICA
                                                      CONSENT PRELIMINARY ORDER
               -    V.   -                            OF FORFEITURE/
                                                      MONEY JUDGMENT
AYODELE ADESANYA,
                                                      19 Cr. 726 (KMW)
                               Defendant.

                                                X


              WHEREAS, on or about October 10, 2019, AYODELE ADESANYA

(the "defendant"), was charged in a one-count Information, 19 Cr.

726   (KMW)        (the "Information"),       with bank fraud,       in violation of

Title 18, United States Code, Sections 1344 and 2 (Count One);

              WHEREAS,           the    Information       included     a     forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States,              pursuant to Title 18, United States Code,

Section 982 (a) (2) (A),           of any and all property constituting,              or

derived       from,          proceeds   the   defendant     obtained       directly   or

indirectly, as a result of the commission of the offense charged

in Count One of the Information,                including but not limited to a

sum of money in United States currency representing the amount of

proceeds traceable to the commission of the offense charged in

Count One of the Information;

              WHEREAS,          on or about October 10,       2019,    the defendant

pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982(a) (2) (A), a sum of money equal to $90,985.84 in United

States currency, representing proceeds traceable to the commission

of the offense charged in Count One of the Information;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $90,985.84                 in United States currency

representing       the    amount    of    proceeds   traceable       to   the   offense

charged   in      Count    One     of    the   Information    that    the   defendant

personally obtained; and

               WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,               the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                by its attorney Geoffrey S.            Berman,

United States Attorney, Assistant United States Attorney, Andrew

A. Rohrbach of counsel,            and the defendant,        and his counsel, Avi

Moskowitz, Esq., that:

             1.     As a result of the offense charged in Count One of

the   Information,        to   which     the   defendant   pled guilty,         a   money

judgment in the amount of $90,985.84                 in United States currency
(the    "Money       Judgment"),      representing        the    amount    of     proceeds

traceable to the offense charged in Count One of the Information

that the defendant personally obtained, shall be entered against

the defendant.

              2.      Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal       Procedure,         this     Consent           Preliminary     Order       of

Forfeiture/Money Judgment is final as to the defendant,                           AYODELE

ADESANYA,      and    shall      be   deemed     part    of     the    sentence    of    the

defendant,     and shall be included in the judgment of conviction

therewith.

              3.      All   payments     on    the    outstanding       money     judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail             to the United States Attorney's Office,

Southern      District      of    New    York,       Attn:     Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the     United     States      shall     have    clear    title    to    such

forfeited property .
            5.      Pursuant to Title 21, United States Code,                         Section

853 (p),   the United States          is authorized to seek forfeiture                      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

            6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal    Procedure,        the    United        States        Attorney's      Office     is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable            property,            including      depositions,

interrogatories,          requests    for    production of           documents       and   the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order of             Forfeiture/Money Judgment,                and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of     the     Court        shall     forward      three

certified        copies     of      this      Consent           Preliminary        Order    of

Forfeiture/Money          Judgment    to     Assistant          United    States    Attorney

Alexander    J.     Wilson,      Co-Chief       of        the    Money      Laundering     and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

            9.      The     signature       page     of    this     Consent     Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By :   M iJ. ()A___
       ANDREW A. ROHRBACH
       Assistant United States Attorney
                                             2..
                                             DATE
                                                   (,q (}.,o

       One St. Andrew's Plaza
       New York, NY 10007
       (212)637-2345

AYODELE ADESANYA


By:                                          r; / ,    / ',1   / '] " '

       k {t$ hlillYA                         ~
By:    Q.~                                    ';)../ I q{~o
       AVI MOSKOWITZ, ESQ.                   DATE
       Attorney for Defendant
       Moskowitz & Book, LLP
       345 7 th Avenue, 21 st Floor
       New York, NY 10011

SO ORDERED:


HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
